DETAILED ACTION
Claims 1-12; 13-14 are pending. Claims 1-12; 13-14 are rejected.
Amendments to the claims have been recorded.

Response to Arguments
Applicant’s arguments filed on 6/2022 have been fully considered but they are not persuasive.

Regarding Applicant’s Arguments 

Applicants arguments regarding the newly amended claims are addressed with the rejections provide; as such those arguments are moot.

Regarding “Frisby fails to disclose that a three-dimensional free space in the building is determined based on the scanning, that the free space is compared to elements of a predetermined collection of furniture or appliances for a possible equipping. The present claim recites a limitation for determining a possible place to put furniture (equipping) based on free space found in the scan.  A person of ordinary skill in the art would not look at the cited embodiment of Frisby that looks to place the package on furniture as disclosing or suggesting the claimed feature. 
Examiner strongly disagrees.  The limitation reads “determining a possible equipping of the free space with an element of a predetermined collection of furniture or appliances;” The limitation of “with an element of a predetermined collection of furniture or appliance” is not the same as “determining a possible place to put furniture (equipping) based on free space found in the scan” As presented by Applicant.  “element of a predetermined collection of furniture or appliance” are not the same as “a predetermined collection of furniture or appliance”.  “element of a predetermined collection of furniture or appliance” can be any object.  As rejected Frisby para 86 reads “The mobile robotic device 125-c may determine a drop-off location at 645. The drop-off location may be identified in the action instructions 620. In other examples, the mobile robotic device 125-d may determine the drop-off location based on one or more properties of or information about the object. In some examples, the drop-off location is a clear space on an item of furniture which the mobile robotic device 125-d has detected. In other examples, the drop-off location may be a clear and out-of-the-way space on a floor.” 
As such the drop off location is a location based on the object properties or information about the object [i.e. elements of a predetermined collection of furniture or appliance] and the drop-off location may be a clear space on an item of furniture or a clear space on the floor.  


Regarding Likholyot discloses an indoor surveying apparatus having a 2D range finder. (see Likholyot, para. [0008]). The Examiner asserts that the space of the scanned room is 3d and that "floor plans are 3d spaces." Applicants disagree that Likholyot's floor plans are 3d spaces, and direct Examiner's attention to the Likholyot description of "extracting 2D slices .. that can be used for drawing floor plans" which clearly indicates that in the context of the cited art, floor plans are 2d spaces. (see Likholyot, para. [0004]). Examiner strongly disagrees.  The limitation in the claim reads “determining a three-dimensional free space in the building based on the scanning;” The claim clearly states “determining a three-dimensional free space in the building based on the scanning”.  All real buildings are three-dimensional spaces and can be scanned in 2D. As Likhlyot teaches; (Likholyot para 4; 3D scan of a room).  Furthermore; the rejection used was para 4 and not para 8.  Even if one where to look at Likholyot para 8 as Applicant attempts to directs our attention there, para 8 clearly states “extracting 2D slices ..”. 2D slices are 3D.  Taking a 2D planer image using a range finder at a set range will give you a 2D image, incrementing the range to get a second slice will give you a second 2D slice in a third diminution.  All 3D images are 2D slices.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Incorporation by reference requires

BPAI says incorporation by reference requires "specific journal, volume, and page number for the citation" 
Takeaway: A biotechnology patent application dealing with soluble protein mutants for treating melanoma referred to a non-patent article as "Ujvari et al., 2001." During prosecution, the Applicant amended the specification to include information from this article in order to overcome written description and indefiniteness rejections. The Examiner then objected to the amendment as new matter, finding that the specification's incorporation by reference was ineffective because the article was referred to only by author name and year. On appeal, the Board agreed, finding that the "original Specification failed to provide written descriptive support for a citation to a particular Ujvari reference by a specific journal, volume, and page number for the citation." The Board noted that the general statement “[a]ll of the publications and patent applications and patents cited in this specification are herein incorporated in their entirety by reference” was not sufficient. (Ex parte Petrescu, BPAI 2011.)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9, 10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Frisby US 20170246739 in view of Likholyot US 20130314688 and in further view of High US 20170177748.

Regarding claim 1, Frisby teaches a method of managing a building, the method comprising the following steps:

providing an autonomously moving platform having a drive motor and (Frisby para 58; The mobile robotic device 125-b may be an autonomous device that can move about on its own.  Also para 65; The mobility apparatus 365 may also include some of the machinery that is used to propel the mobile robotic device 125-b, such as a motor and related structure.)

an attached scanner facility; (Frisby Fig.4 #405 and para 12; one or more sensors may scan a delivery area with one or more cameras.)

traversing the building with the autonomously moving platform; (Frisby para 37;39; iRobot Roomba) [it is noted that iRobot Roomba is an autonomous robotic vacuum that traverses building with a moving platform]

scanning the building with the scanning facility attached to the platform; and (Frisby para 109; scanning a delivery area [Roomba in a building or house] with one or more cameras,)

determining a possible equipping of the free space with an element of a predetermined collection of furniture or appliance; and (Frisby para 86; the drop-off location is a clear space on an item of furniture which the mobile robotic device 125-d has detected.)

Regarding determining a three-dimensional free space in the building based on the scanning; Likholyot teaches (Likholyot para 4; 3D scan of a room) It is noted that the scanning is not 3d but the space is 3d.  floor plans are 3d spaces. 
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Frisby in view of Likholyot such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of transporting, by the mobile robotic device, the [scanning] object across the boundary in a building. 

Regarding displaying data based on the three-dimensional free space via a user-interface. (High para 47 teaches Display device 230 includes any type of device capable of displaying information to one or more users of computing device 200. Para 72 teaches models of the furniture 1006, 1008 may be placed in the model of the room. In some embodiments, rendering 808 the model with the upgrade may include three-dimensionally printing the upgraded model, including any texturing provided by the upgrade. Outputting 810 training media may further include displaying images showing what a surface should look like.)  It is also noted that the room itself is 3D scanned by an unmanned vehicle 
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Frisby in view of Likholyot and in further view of High such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of structure [i.e. building, home] modeling. 

Regarding claim 2, Frisby, Likholyot, and High teach all of the limitations of claim 1 and further teach, wherein the free space is determined as a free space to be used by a person. (Frisby para 86; location may be a clear and out-of-the-way space on a floor.) A person can use a clear space on the floor.

Regarding claim 3, Frisby, Likholyot, and High teach all of the limitations of claim 1 and further teach, which further comprises determining whether a safety requirement is met by a shape or a size of the free space. (Frisby, para 86; the drop-off location is a clear space on an item of furniture [ See claim 11, shape of layout taken into consideration based on furniture] which the mobile robotic device 125-d has detected. In other examples, the drop-off location may be a clear and out-of-the-way space on a floor.) 
Frisby teaches all of the limitations of claim 3; Additionally; (Likholyot para 3; real estate industry or in an insurance industry such an indoor surveying apparatus can be used for capturing floor plans and images of a property that can be subsequently displayed in a virtual tour.) Minimum corridor width must be known for proper building insurance based on safety layout. Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Frisby and High in view of Likholyot such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of transporting, by the mobile robotic device, the [scanning] object across the boundary in a building. 

Regarding claim 4, Frisby, Likholyot, and High teach all of the limitations of claim 3 and further teach, wherein the safety requirement comprises compliance with a minimum corridor width. (Likholyot para 3; real estate industry or in an insurance industry such an indoor surveying apparatus can be used for capturing floor plans and images of a property that can be subsequently displayed in a virtual tour.) Minimum corridor width must be known for proper building insurance based on safety. 
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Frisby and High in view of Likholyot such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of transporting, by the mobile robotic device, the [scanning] object across the boundary in a building. 

Regarding claim 5, Frisby, Likholyot, and High teach all of the limitations of claim 4 and further teach, wherein the safety requirement further comprises a length of a route from a predetermined point in the building to an exit. (Likholyot para 3; real estate industry or in an insurance industry such an indoor surveying apparatus can be used for capturing floor plans and images of a property that can be subsequently displayed in a virtual tour.) Distinct of exit must be known for proper building insurance based on safety layout.
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Frisby and High in view of Likholyot such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of transporting, by the mobile robotic device, the [scanning] object across the boundary in a building. 

Regarding claim 6, Frisby, Likholyot, and High teach all of the limitations of claim 3 and further teach, wherein the safety requirement comprises a length of a route from a predetermined point in the building to an exit. (Likholyot para 3; real estate industry or in an insurance industry such an indoor surveying apparatus can be used for capturing floor plans and images of a property that can be subsequently displayed in a virtual tour.) Distinct of exit must be known for proper building insurance based on safety layout.
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Frisby and High in view of Likholyot such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of transporting, by the mobile robotic device, the [scanning] object across the boundary in a building. 

Regarding claim 9, Frisby, Likholyot, and High teach all of the limitations of claim 3 and further teach, which comprises determining a non- compliance with a safety requirement at a given location in the building and supplying a signal to indicate the location. (Frisby para 36; the sensor unit 115 may include a GPS sensor to enable the sensor unit 115 to track a location of the sensor unit 115. Also para 52; automation system 110 monitors the location and progress of the mobile robotic device. Para 95 translocation module.)

Regarding claim 10, Frisby, Likholyot, and High teach all of the limitations of claim 3 and further teach, wherein the free space comprises a door and the safety requirement is a predetermined opening state of the door. (Frisby para 30; the home automation system may temporarily deactivate one or more alarms or unlock [predetermined opening state of the door i.e. unlocked] one or more doors in order to enable the mobile robotic device to exit or enter the home.)

Regarding claim 12, Frisby, Likholyot, and High teach all of the limitations of claim 1 and further teach, which comprises determining an area of the free space adjoining a wall. (Frisby Fig.2 area between room 210 and 220 and para 65; The navigation manager 360 may also aid in positioning, navigation, orientation, and balance for the mobile robotic device 125-b.) Also (Likholyot Fig.2) 
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Frisby and High in view of Likholyot such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of transporting, by the mobile robotic device, the [scanning] object across the boundary in a building. 

Claim 13 is rejected using the same rejections as made to claim 1.  

Regarding claim 14, Frisby, Likholyot, and High teach all of the limitations of claim 13 and further teach, wherein said platform carries a position sensor and said scanning facility is configured to determine a distance from a delimitation of the surroundings of said platform. (Frisby para 36; the sensor unit 115 may include a GPS sensor to enable the sensor unit 115 to track a location of the sensor unit 115. Also para 52; automation system 110 monitors the location and progress of the mobile robotic device. Para 95 translocation module.) Also (Frisby para 41; communicate action instructions to the mobile robotic device 125 to inspect an object for safety. Para 53, may also inspect the object 250 for safety (e.g., ensuring that the object 250 is safe to bring inside the building. Para 35-36; the sensor unit 115 may include one or more security detection sensors)

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Frisby, Likholyot, and High in view of Kim US 20190227557.

Regarding claim 7, Frisby, Likholyot, and High teach all of the limitations of claim 1. Regarding, which further comprises storing the three- dimensional free space together with details of an acquisition time. (Kim para 51; The flight information [Flight information is 3D as it has both location which is 2D in addition to altitude and/or time making it 3D] or the image information is encrypted and stored.  The image information may be an image file, and may include additional information such as the date, file size, file name, shooting time, storage time, storage location, or storage period of the image file, information regarding the camera or the unmanned aerial vehicle 100, information regarding a place in which shooting was performed, etc.) It is noted that the three-dimensional free space is just data as Likholyot teaches in claim 1 and Kim teaches storing the data. 
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Frisby, Likholyot, and High in view of Kim such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose sealing flight information. 

Regarding claim 8, Frisby, Likholyot, High and Kim teach all of the limitations of claim 7 and further teach, which comprises protecting the stored information cryptographically against subsequent modification. (Kim para 51; The image information is encrypted and stored.). It is noted that if something is stored it can not be modified unless it is restored. Cryptographically i.e. encrypted makes the modifications a little more difficult as the retrieving of the storing requires the encrypted key.
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Frisby, Likholyot, and High in view of Kim such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of sealing flight information. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664